DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020, 07/09/2021, 08/10/2021 and 03/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7, 11-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2015/0117410 in view of Hoglund et al., US 2020/0344818 (Prov. 62/621527 filed on Jan. 24, 2018).  
Claim 1, Wu discloses a method of transmitting data, comprising: 
sending, by a user equipment to a base station, a target random access preamble that indicates that the user equipment requests to transmit target uplink data to the base station during a random access procedure ([0036] transmit a longer random access preamble when it is in the enhanced coverage mode, wherein the longer random access preamble may include several repetitions of required information repeated in time or frequency); 
receiving, by the user equipment, a target random access response that is sent by the base station based on the target random access preamble ([0036] the eNB may know that the UE is in the enhanced coverage mode where repetitions of transmissions are required; hence, the eNB may transmit a random access response (RAR) or repetitions of RAR) and carries repetition-number-indicating information ([0036] a random access response (RAR) or repetitions of RAR including a UL grant with a number of repetitions for a physical UL shared channel (PUSCH) transmission); and 
transmitting, by the user equipment and in accordance with a target transmission repetition number, the target uplink data to the base station during the random access procedure ([0036] the UE may transmit the PUSCH transmission with the number of repetitions indicated by the RAR after receiving the RAR);  
wherein the target transmission repetition number indicates a number of times the user equipment is configured to repeatedly transmit the target uplink data to the base station during the random access procedure ([0036] the UE may transmit the PUSCH transmission with the number of repetitions indicated by the RAR after receiving the RAR. The number of repetitions may range from 3 to 150), 
wherein the target transmission repetition number is determined based on the repetition-number-indicating information ([0036] the UE may transmit the PUSCH transmission with the number of repetitions indicated by the RAR after receiving the RAR. The number of repetitions may range from 3 to 150) 
but does not explicitly disclose, 
and a target transmission block size, and 
wherein the target transmission block size is for the user equipment to transmit the target uplink data to the base station during the random access procedure.  
However, as Hoglund discloses and a target transmission block size(fig 5, [0090] Each respective option comprises a transport block size), and 
wherein the target transmission block size is for the user equipment to transmit the target uplink data to the base station during the random access procedure (fig 5, [0090] Each respective option comprises a transport block size, and further comprises a number of resource units, repetitions, or physical resource blocks corresponding to the transport block size).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wu invention with Hoglund invention to include the claimed limitation(s) so as to allow the network to assign a transmission repetition number corresponding to a transport block size in order for the wireless device to transmit user data on the uplink during random access. 
Claim 2, Wu as modified discloses the method according to claim 1, wherein at least one set of correspondences is stored in the user equipment and each of the at least one set of correspondences comprises at least one correspondence between transmission block size and transmission repetition number (Hoglund [0090] receiving a resource grant indicating a plurality of options for the transmitting of the user data on the uplink 130 during random access (block 210). Each respective option comprises a transport block size, and further comprises a number of resource units, repetitions, or physical resource blocks corresponding to the transport block size); and 
the method further comprises: 
determining a target set of correspondences from the at least one set of correspondences based on the repetition-number-indicating information (Hoglund [0090] receiving a resource grant indicating a plurality of options for the transmitting of the user data on the uplink 130 during random access (block 210). Each respective option comprises a transport block size, and further comprises a number of resource units, repetitions, or physical resource blocks corresponding to the transport block size); 
querying the target set of correspondences based on the target transmission block size to obtain the transmission repetition number corresponding to the target transmission block size (Hoglund [0157] (TBS, number of repetitions) pairs are defined and signaled to a wireless device 120 as a bunded configuration, e.g. using an index to the table which points to several of the (TBS, number of repetitions) pairs); and 
determining the transmission repetition number corresponding to the target transmission block size as the target transmission repetition number (Hoglund [0157] (TBS, number of repetitions) pairs are defined and signaled to a wireless device 120 as a bunded configuration, e.g. using an index to the table which points to several of the (TBS, number of repetitions) pairs).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wu invention with Hoglund invention to include the claimed limitation(s) so as to allow the network to assign an index pairs of transmission repetition number corresponding to a transport block size in order for the wireless device to select and to transmit user uplink data. 
Claim 4, Wu as modified discloses the method according to claim 2, wherein the set of correspondences comprises: 
a first correspondence between a first transmission block size and a first transmission repetition number that correspond to each other (Hoglund [0157] (TBS, number of repetitions) pairs are defined and signalled to a wireless device 120 as a bunded configuration, e.g. using an index to the table which points to several of the (TBS, number of repetitions) pairs), and 
a second correspondence between a second transmission block size and number-indicating information that correspond to each other (Hoglund [0157] (TBS, number of repetitions) pairs are defined and signaled to a wireless device 120 as a bunded configuration, e.g. using an index to the table which points to several of the (TBS, number of repetitions) pairs), 
wherein the number-indicating information indicates a relationship of a second transmission repetition number corresponding to the second transmission block size with respect to the first transmission repetition number (Hoglund [0157] (TBS, number of repetitions) pairs are defined and signaled to a wireless device 120 as a bunded configuration, e.g. using an index to the table which points to several of the (TBS, number of repetitions) pairs).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wu invention with Hoglund invention to include the claimed limitation(s) so as to allow the network to assign an index pairs of transmission repetition number corresponding to a transport block size in order for the wireless device to select and to transmit user uplink data. 
Claim 5, Wu as modified discloses the method according to claim 1, wherein the repetition-number-indicating information indicates a third transmission repetition number corresponding to a third transmission block size, (Hoglund [0157] (TBS, number of repetitions) pairs are defined and signaled to a wireless device 120 as a bunded configuration, e.g. using an index to the table which points to several of the (TBS, number of repetitions) pairs) and the method further comprises: 
determining the target transmission repetition number based on the target transmission block size, the third transmission block size, and the third transmission repetition number (Hoglund [0157] (TBS, number of repetitions) pairs are defined and signalled to a wireless device 120 as a bunded configuration, e.g. using an index to the table which points to several of the (TBS, number of repetitions) pairs).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wu invention with Hoglund invention to include the claimed limitation(s) so as to allow the network to assign an index pairs of transmission repetition number corresponding to a transport block size in order for the wireless device to select and to transmit user uplink data. 
Claim 7, Wu as modified discloses the method according to claim 5, wherein determining the target transmission repetition number based on the target transmission block size, the third transmission block size, and the third transmission repetition number (Hoglund [0157] using an index to the table which points to several of the (TBS, number of repetitions) pairs. The wireless device 120 can choose one of them for its UL Msg3 transmission) comprises:  
determining a first relative relationship of the target transmission repetition number with respect to the third transmission repetition number based on a relative relationship of the target transmission block size with respect to the third transmission block size (Hoglund [0157] using an index to the table which points to several of the (TBS, number of repetitions) pairs. The wireless device 120 can choose one of them for its UL Msg3 transmission); and 
determining the target transmission repetition number based on the first relative relationship and the third transmission repetition number (Hoglund [0157] using an index to the table which points to several of the (TBS, number of repetitions) pairs. The wireless device 120 can choose one of them for its UL Msg3 transmission).   Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wu invention with Hoglund invention to include the claimed limitation(s) so as to allow the network to assign an index pairs of transmission repetition number corresponding to a transport block size in order for the wireless device to select and to transmit user uplink data. 
Claim 11, Wu as modified discloses the method according to claim 1, wherein the repetition-number-indicating information is carried in an uplink scheduling grant for the target random access response (Hoglund [0157] using an index to the table which points to several of the (TBS, number of repetitions) pairs. The wireless device 120 can choose one of them for its UL Msg3 transmission).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wu invention with Hoglund invention to include the claimed limitation(s) so as to allow the network to assign a transmission repetition number corresponding to a transport block size in order for the wireless device to transmit user data on the uplink during random access. 
Claim 12, see claim 1 for the rejection, Wu discloses a method of transmitting data, comprising: 
receiving, by a base station, a target random access preamble sent by a user equipment, wherein the target random access preamble indicates that the user equipment requests to transmit target uplink data to the base station during a random access procedure; 
sending, by the base station based on the target random access preamble, a target random access response to the user equipment, 31Attorney Docket No. 165308.00078 wherein the target random access response carries repetition-number-indicating information for the user equipment to determine a target transmission repetition number based on the repetition-number-indicating information and a target transmission block size, 
wherein the target transmission repetition number indicates a number of times the user equipment is configured to repeatedly transmit the target uplink data to the base station during the random access procedure, and 
wherein the target transmission block size is for the user equipment to transmit the target uplink data to the base station during the random access procedure; and 
receiving, by the base station and during the random access procedure, the target uplink data that is transmitted by the user equipment in accordance with the target transmission repetition number.  
Claim 13, see claim 2 for the rejection, Wu as modified discloses the method according to claim 12, wherein the repetition-number-indicating information is configured to instruct the user equipment to determine a target set of correspondences from at least one set of correspondences stored in the user equipment, and 
the target set of correspondences is for the user equipment to query based on the target transmission block size to obtain and 
determine a transmission repetition number corresponding to the target transmission block size as the target transmission repetition number; 
wherein each of the at least one set of correspondences comprises at least one correspondence between transmission block size and transmission repetition number.  
Claim 15, see claim 4 for the rejection, Wu as modified discloses the method according to claim 13, wherein the set of correspondences comprises: 
a first correspondence between a first transmission block size and a first transmission repetition number that correspond to each other, and a second correspondence between a second transmission block size and number-indicating information that correspond to each other, wherein the number-indicating information indicates a relationship of a second transmission repetition number corresponding to the second transmission block size with respect to the first transmission repetition number.  
Claim 16, see claim 5 for the rejection, Wu as modified discloses the method according to claim 12, 32Attorney Docket No. 165308.00078 wherein the repetition-number-indicating information indicates a third transmission repetition number corresponding to a third transmission block size, and wherein the third transmission repetition number and the third transmission block size, in combination with the target transmission block size, are for the user equipment to determine the target transmission repetition number.  
Claim 18, see claim 11 for the rejection, Wu as modified discloses the method according to claim 12, wherein the repetition-number-indicating information is carried in an uplink scheduling grant for the target random access response.  
Claim 19, see claim 1 for the rejection, Wu discloses (fig 2 [0018] FIG. 2 is a schematic diagram of a communication device) a user equipment, comprising: 
at least one processor (fig 2, processing means); and 
a memory for storing instructions (fig 2, storage, program code) executable by the at least one processor; 
wherein the at least one processor is configured to: send a target random access preamble to a base station, the target random access preamble indicating that the user equipment requests to transmit target uplink data to the base station during a random access procedure; 
receive a target random access response that is sent by the base station based on the target random access preamble and carries repetition-number-indicating information; and transmit, in accordance with a target transmission repetition number, the target uplink data to the base station during the random access procedure; 
wherein the target transmission repetition number indicates a number of times the user equipment is configured to repeatedly transmit the target uplink data to the base station during the random access procedure, 
wherein the target transmission repetition number is determined based on the repetition-number-indicating information and a target transmission block size, and 
wherein the target transmission block size is for the user equipment to transmit the target uplink data to the base station during the random access procedure.  
Claim 20, see claim 1 for the rejection, Wu discloses (fig 1, [0021] evolved NBs (eNBs)) a base station for implementing the method of claim 12, comprising: 
at least one processor ([0048] steps of the processes); and 
a memory for storing instructions ([0048] a hardware device and computer instructions) executable by the at least one processor; 
wherein the at least one processor is configured to: 
receive a target random access preamble sent by a user equipment, wherein the target random access preamble indicates that the user equipment requests to transmit target uplink data to the base station during a random access procedure; 
send, based on the target random access preamble, a target random access response to the user equipment, 
wherein the target random access response carries repetition-number-indicating information for the user equipment to determine a target transmission repetition number based on the repetition-number-indicating information and a target transmission block size, 
wherein the target transmission repetition number indicates a number of times the user equipment is configured to repeatedly transmit the target uplink data to the base station during the random access procedure, and 
wherein the target transmission block size is for the user equipment to transmit the target uplink data to the base station during the random access procedure; and 
receive, during the random access procedure, the target uplink data that is transmitted by the user equipment in accordance with the target transmission repetition number.
Claim(s) 3, 6, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2015/0117410 and Hoglund et al., US 2020/0344818 (Prov. 62/621527 filed on Jan. 24, 2018) in view of Choi et al., US 2003/0185193.  
Claim 3, Wu as modified discloses the method according to claim 2, 
wherein the at least one set of correspondences is sent by the base station to the user equipment (Hoglund [0157] (TBS, number of repetitions) pairs are defined and signaled to a wireless device 120 as a bunded configuration, e.g. using an index to the table which points to several of the (TBS, number of repetitions) pairs)
but Wu and Hoglund invention does not explicitly disclose, 
through high-layer signaling.  
However, as Choi discloses through high-layer signaling ([0010] the transport channels may be utilized in transmitting an information stream of one radio bearer or in transmitting L2 (Layer 2) and a higher layer signaling message).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wu and Hoglund invention with Choi invention to include the claimed limitation(s) so as to allow the network to transmit using higher layer signaling transmission in order to implement different data format and/or coding scheme accordingly. 
Claim 6, Wu as modified discloses the method according to claim 5. wherein the third transmission repetition number is comprised in a set of transmission repetition numbers, and wherein the set of transmission repetition numbers comprises at least one of transmission repetition numbers supported by a communication protocol (Hoglund [0092] executing one or more telecommunications and/or data communications protocols) and 
but Wu and Hoglund invention does not explicitly disclose, 
is sent by the base station to the user equipment through high-layer signaling.  
However, as Choi discloses is sent by the base station to the user equipment through high-layer signaling ([0010] the transport channels may be utilized in transmitting an information stream of one radio bearer or in transmitting L2 (Layer 2) and a higher layer signaling message).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wu and Hoglund invention with Choi invention to include the claimed limitation(s) so as to allow the network to transmit using higher layer signaling transmission in order to implement different data format and/or coding scheme accordingly. 
Claim 14, see claim 3 for the rejection, Wu as modified discloses the method according to claim 13, wherein the at least one set of correspondences is sent by the base station to the user equipment through high-layer signaling.  
Claim 17, see claim 6 for the rejection, Wu as modified discloses the method according to claim 16, wherein the third transmission repetition number is comprised in a set of transmission repetition numbers, and wherein the set of transmission repetition numbers comprises at least one of transmission repetition numbers supported by a communication protocol and is sent by the base station to the user equipment through high-layer signaling.  

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8, the method according to claim 5, wherein determining the target transmission repetition number based on the target transmission block size, the third transmission block size, and the third transmission repetition number comprises: 30Attorney Docket No. 165308.00078 
determining a second relative relationship of a reference transmission repetition number with respect to the third transmission repetition number based on a relative relationship of the target transmission block size with respect to the third transmission block size; 
determining the reference transmission repetition number based on the second relative relationship and the third transmission repetition number; and 
determining the target transmission repetition number based on the reference transmission repetition number.  
Claim 9, the method according to claim 8, wherein determining the target transmission repetition number based on the reference transmission repetition number comprises: 
determining, based on the reference transmission repetition number, the target transmission repetition number, 
wherein the target transmission repetition number is a value that has a minimum difference from the reference transmission repetition number among a target set of values, 
wherein the target set of values comprises at least one value, and each of the at least one value is an integer multiple of a first preset value or an integer power of a second preset value.  
Claim 10, the method according to claim 8, wherein determining the target transmission repetition number based on the reference transmission repetition number comprises: 
determining, based on the reference transmission repetition number, the target transmission repetition number, 
wherein the target transmission repetition number is one of transmission repetition numbers supported by a communication protocol that has a minimum difference from the reference transmission repetition number.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647